Citation Nr: 1139712	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  00-19 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a sinus disorder and, if so, whether service connection is warranted for the claimed condition.

2. Entitlement to service connection for a coccyx spine disorder.

3. Entitlement to service connection for migraines.

4. Entitlement to service connection for a right shoulder disorder.

5. Entitlement to service connection for a right wrist disorder.

6. Entitlement to service connection for a right elbow disorder.

7. Entitlement to service connection for a jaw/cheek disorder.

8. Entitlement to service connection for posttraumatic stress disorder (PTSD).

9. Entitlement to service connection for a traumatic brain injury (TBI).

10. Entitlement to service connection for depression.

11. Entitlement to service connection for dizziness/light headaches.

12. Entitlement to service connection for an eye disorder.

13. Entitlement to service connection for a left ankle disorder.

14. Entitlement to service connection for erectile dysfunction.

15. Entitlement to service connection for tinnitus.

16. Entitlement to service connection for a deviated septum.

17. Entitlement to service connection for a right knee disorder.

18. Entitlement to service connection for a left knee disorder.

19. Entitlement to service connection for a right hip disorder.

20. Entitlement to service connection for a left hip disorder.

21. Entitlement to service connection for a cervical spine disorder.

22. Entitlement to service connection for a thoracic spine disorder.

23. Entitlement to a compensable evaluation for inguinal adenopathy.

24. Entitlement to a compensable evaluation for an appendectomy scar.

25. Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the right ankle.

26. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from April 1972 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction has since been transferred to the RO in Philadelphia, Pennsylvania.

The Veteran testified before the undersigned Acting Veterans Law Judge at an April 2003 hearing conducted at the Philadelphia RO.  A transcript of the hearing is of record.  

This issue involving the Veteran's sinus disorder was previously before the Board in August 2010.  At that time, the Board issued a decision denying the Veteran's application to reopen his claim of service connection for a sinus disorder.  The Veteran then appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued an order approving a Joint Motion for Remand (Joint Motion), vacating the Board's August 2010 decision and remanding the instant case to the Board for further consideration.  

The Veteran was represented by the attorney named above before the Court.  In July 2011, he appointed the same attorney to represent him before the VA as well.  The appointment form is signed by both the Veteran and the attorney and the attorney submitted the form to the VA along with a cover note indicating that he represents the Veteran "in his pursuit of VA benefits."  Careful review of the form itself reveals that the attorney's representation is not limited to the sinus disorder appeal, but covers all VA matters.  We observe, however, that the attorney has only filed written argument pertaining to the sinus disorder and apparently has not yet had the opportunity to review the twenty-five additional claims which are the subject of the Manlincon remand below.  He will therefore have the opportunity to do so after the Statement of the Case is issued.

The issues of entitlement to service connection for:  a sinus disorder, a coccyx spine disorder, migraines, a right shoulder disorder, a right wrist disorder, a right elbow disorder, a jaw/cheek disorder, PTSD, TBI, depression, dizziness/light headaches, an eye disorder, a left ankle disorder, erectile dysfunction, tinnitus, a deviated septum, a right knee disorder, a left knee disorder, a right hip disorder, a left hip disorder, a cervical spine disorder and a thoracic spine disorder, as well as increased evaluations for inguinal adenopathy, an appendectomy scar, degenerative changes of the right ankle, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.

In a June 2011 communication, the Veteran's prior representative submitted a claim for an effective date earlier than December 3, 2007, for the award of service connection for a right ankle disability.  It does not appear that this matter has been addressed by the RO and it is therefore referred for appropriate action.


FINDINGS OF FACT

1. An April 1998 rating decision denied the Veteran's claim of entitlement to service connection for a sinus disorder.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.

2. Evidence received since the April 1998 rating decision is not cumulative or redundant of the evidence of record at the time of the April 1998 denial.



CONCLUSIONS OF LAW

1. The April 1998 rating decision which denied the Veteran's claim of entitlement to service connection for a sinus disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2. Evidence received since the April 1998 rating decision in connection with the Veteran's claim of entitlement to service connection for a sinus disorder is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's application to reopen the claim of service connection, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105(c), and the claim may only be reopened by the submission of 'new and material' evidence.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  It is noted that the provisions of 38 C.F.R. § 3.156(a) were recently amended.  The regulatory changes apply to claims filed on or after August 29, 2001 and thus are not applicable in the present case.  The Board will therefore apply the regulations in effect at the time the claim was filed in 1999.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In an April 1998 rating decision, the Veteran's claim of service connection for a sinus disorder was denied on the basis that it was not well grounded.  The Veteran was notified of his appellate rights, but did not perfect an appeal of the decision; therefore, the RO's April 1998 decision is final.  38 U.S.C.A. § 7105.

Evidence that was considered in the April 1998 rating decision included service treatment records, private records and VA treatment records and reports.  According to the April 1998 rating decision, the RO denied the Veteran's claim for service connection because the claim was not well grounded.  The Board notes this determination may be interpreted as showing the Veteran did not then have a chronic sinus disorder.  See May 2011 Joint Motion.  

New evidence received since the April 1998 RO rating decision includes numerous statements from the Veteran and substantial VA and private treatment records.  The evidence submitted by the Veteran indicates he currently suffers from a sinus disorder, to include rhinitis, and currently receives treatment for the disorder, but does not contain any indication of an etiological link between the current disorder and the Veteran's active service.

The Board concludes that the private and VA treatment records submitted by the Veteran are new and material with respect to the issue of service connection for sinus disorder.  They were not previously of record at the time of the April 1998 rating decision.  They are not cumulative of prior records because they provide a current diagnosis of rhinitis.  As interpreted by the May 2011 Joint Remand, the record previously contained no such current evidence.  The evidence is therefore relevant and is not redundant of the record at the time of the previous denial.  Consequently, the Veteran's claim of entitlement to service connection for chronic hypertension is reopened.  However, as discussed below, the evidence of record is not sufficient to allow the Board to render a decision on the Veteran's service connection claim on the merits.


ORDER

New and material evidence having been submitted, the claim of service connection for a sinus disorder is reopened; to this extent only, the appeal is granted.



REMAND

As discussed above, the Board has reopened the Veteran's claim of service connection for a sinus disorder.  In this regard, the Board notes the Veteran has submitted evidence that he currently suffers from rhinitis.  However, the Board notes there is no competent medical opinion of record addressing whether the Veteran's current sinus disorder is etiologically related to his active service.  As such, the Veteran's service connection claim must be remanded to afford him a VA examination to determine if any current chronic sinus disorder is etiologically related to his active service.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, in a June 2010 rating decision, the RO denied service connection for: a coccyx spine disorder, migraines, a right shoulder disorder, a right wrist disorder, a right elbow disorder, a jaw/cheek disorder, PTSD, TBI, depression, dizziness/light headaches, an eye disorder, a left ankle disorder, erectile dysfunction, tinnitus, a deviated septum, a right knee disorder, a left knee disorder, a right hip disorder, a left hip disorder, a cervical spine disorder and a thoracic spine disorder, as well as increased evaluations for inguinal adenopathy, an appendectomy scar, and degenerative changes of the right ankle, and entitlement to TDIU.  The Veteran then submitted a timely Notice of Disagreement (NOD) with the RO denial in June 2011.  The RO has not yet had the opportunity to issue a statement of the case to the Veteran which addresses his NOD.  The Court has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2010).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal.  If he chooses to do so, a new Board docket number will be assigned to the new appeal at that time.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the issues of entitlement to service connection for: a coccyx spine disorder, migraines, a right shoulder disorder, a right wrist disorder, a right elbow disorder, a jaw/cheek disorder, PTSD, TBI, depression, dizziness/light headaches, an eye disorder, a left ankle disorder, erectile dysfunction, tinnitus, a deviated septum, a right knee disorder, a left knee disorder, a right hip disorder, a left hip disorder, a cervical spine disorder and a thoracic spine disorder, as well as increased evaluations for inguinal adenopathy, an appendectomy scar, and degenerative changes of the right ankle, and entitlement to TDIU.  All appropriate appellate procedures should then be followed.  The Veteran should be advised that he must complete his appeal of this issue by filing a timely substantive appeal following the issuance of a statement of the case.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any current sinus disorder.  The claims file, including this remand, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide a current diagnosis of any chronic sinus disorder.  After providing a current diagnosis, the examiner should address whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any currently diagnosed acquired psychiatric disorder is etiologically related to the Veteran's active military service.  A detailed rationale should be provided for all opinions.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
HEATHER J. HARTER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


